                                                                                         1301 Avenue of the Americas, 40th Floor
                                                                                                     New York, NY 10019-6022
                                                                                                             PHONE   212.999.5800
                                                                                                               FAX   212.999.5899
                                                                                                                 www.wsgr.com




                                                January 31, 2020
VIA CM/ECF

AUSA Alex Solomon
United States Attorney’s Office
Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. Bo Mao, No. 1:19-cr-00392-PKC

Dear AUSA Solomon,

      We write in response to your letter dated January 22, 2020 and to request that the
government immediately furnish any discovery materials not previously provided.

        As you are aware, Professor Mao was arrested six months ago. You assured us that as soon
as the Court entered the Protective Order the government insisted upon, you would immediately
produce the materials in your possession to which we are entitled. The Court entered the Protective
Order on January 10, 2020, yet all you have produced thus far is some of our client’s and his wife’s
emails, a video-recording of a post-arrest statement by our client, and Miranda and consent-to-search
forms. We have not yet received, by way of example, the transcripts or exhibits from the “Civil
Trial” referenced in the criminal complaint, the subject of which, we understand, generated the
allegations here. The criminal complaint also makes reference to an “expert witness” with whom the
government has already consulted, and who, according to the complaint, examined the “Open-
Channel SDK Board” you allege our client “reverse engineered,” yet we have received no report of
that expert’s examination. We have not yet received a single document obtained by the government
from any third party, including by the so-called “Victim Company.” Indeed, we have not even
received the executed licensing and non-disclosure agreement referenced in the complaint, the
alleged breach of which forms the basis of the sole count of the Information against Professor Mao.1

        There is no legitimate excuse for further delay in production of discovery. These materials
should have been gathered and prepared for production many months ago. Continued failure to
produce discovery materials hinders our ability to investigate the government’s allegations,
unnecessarily prolongs this case and our client’s return to his home country, and jeopardizes his
Constitutional and statutory rights to a speedy trial. Indeed, our client’s consent to the exclusion of
time at the last court appearance was predicated on the government’s representation that the
discovery would be produced forthwith.



   1
     The foregoing discoverable materials are only by way of example, and by no means are
intended to reflect an exhaustive list of items to which we are entitled.



                 AUSTIN   BEIJING  BOSTON    BRUSSELS   HONG KONG    LOS ANGELES  NEW YORK PALO ALTO
                   SAN DIEGO    SAN FRANCISCO   SEATTLE   SHANGHAI   WASHINGTON, DC WILMINGTON, DE
AUSA Solomon
January 31, 2020
Page 2 of 9

        To that end, please provide a separate response to each discovery request below. If the
government does not have a requested item in its possession, please provide a statement indicating
that such materials do not exist or are not in the government’s possession so that we may make
appropriate and timely efforts to obtain the materials.2 Similarly, if the government believes it has
already fully or partially complied with a particular request, please identify the Bates numbers of the
responsive documents. If you would like to meet and confer regarding any of these requests, please
let us know.

   A. SDK Board

       We note in your January 22 letter that you have in your possession the “Open-Channel SDK
Board” referenced in the criminal complaint. We will work with you to schedule a mutually
convenient time for our inspection of that device — and any other physical evidence in the
government’s possession. In the meantime, we hereby seek adequate notice of any form of
destructive testing or examination which in anyway modifies the condition of the Open-Channel
SDK Board or other physical evidence so that we may be heard on an appropriate protocol be
implemented and seek Court involvement in that regard if necessary.

       We also request all documents reflected the government’s receipt of the Open-Channel SDK
Board and any documentation regarding its chain of custody.

   B. Federal Rule of Criminal Procedure 16

        We hereby request that the government disclose the following materials consistent with its
obligations under Federal Rule of Criminal Procedure 16:

       1. The substance of any relevant oral statement, whether or not subsequently memorialized in
          writing, made by Professor Mao in response to questioning by a government agent or
          representative. See Fed. R. Crim. P. 16(a)(1)(A). Specifically included in this request are
          all draft reports and notes from the agents who took the statement attributed to Professor
          Mao and any notes, draft reports, or final reports from any government agents’
          interactions with Professor Mao during his arrest.

       2. The portion of any written record containing the substance of any oral statements made
          by Professor Mao, whether before or after arrest, in response to questioning by a
          government agent or representative. See Fed. R. Crim. P. 16(a)(1)(B).




   2
     If the Government is aware that a requested item exists but does not have the item in its
possession and cannot obtain it, we request that the Government disclose the location and
description of the item.
AUSA Solomon
January 31, 2020
Page 3 of 9

       3. Any written or recorded statements, or copies thereof, made by Professor Mao, which are
          within the government’s possession, custody, or control. See Fed. R. Crim. P.
          16(a)(1)(B). In responding to this request, we specifically ask that the government
          inquire of all law enforcement personnel and other government agents, representatives or
          translators whom it knows to have been connected to this case. We also request that the
          government inquire of all potential government witnesses or other individuals or entities
          who have supplied information to the government, whether they are aware of any written
          or recorded statements of Professor Mao.

       This request includes, without limitation:

          (a) Any and all written or recorded statements made by Professor Mao;

          (b) Any and all statements made by Professor Mao that may have been incorporated in
          any writing, report, memorandum, transcript, or other document or recording prepared by
          any government agent or representative;

          (c) Any and all notes prepared by Professor Mao. Specifically included in this request
          are copies of the notes Professor Mao created during the previously provided video-
          taped post-arrest statement or other interview; and

          (d) Any and all documents that bear the signature of, or a signature believed by the
          government to be the signature of, Professor Mao.

       4. All books, papers, documents, data, photographs, videotape recordings, audiotape
          recordings, microfilm, microfiche, computer data storage systems, or tangible objects, or
          copies or portions thereof, within the possession, custody or control of the government,
          that are material to the preparation of Professor Mao’s defense. See Fed. R. Crim. P.
          16(a)(1)(E)(i).

       5. All books, papers, documents, data, photographs, videotape recordings, audiotape
          recordings, microfilm, microfiche, computer data storage systems, or tangible objects, or
          copies or portions thereof, within the possession, custody or control of the government,
          that the government intends to use in its case-in-chief. See Fed. R. Crim. P.
          16(a)(1)(E)(ii).

          Professor Mao further requests that any documents or other items produced in response to
          this request be specifically identified as such, both to enable counsel to prepare
          effectively for trial and to Professor Mao an opportunity to file appropriate pre-trial
          motions. See United States v. Turkish, 458 F. Supp. 874, 882 (S.D.N.Y. 1978); United
          States v. McDonald, No. 01-CR-1168 (JS) (MLO), 2002 WL 2022215, at *3 (E.D.N.Y.
          Aug. 6, 2002) (“[A]lthough the government is not required to organize its documentary
          evidence, … the government shall be required to identify documents upon which it will
          rely.”); United States v. Upton, 856 F. Supp. 727, 747-48 (E.D.N.Y. 1994) (“The purpose
AUSA Solomon
January 31, 2020
Page 4 of 9

          of requiring the government to identify which documents it will rely upon at trial in a
          situation . . . where there are thousands of documents -- is to allow the defendant to
          adequately prepare his or her defense. General familiarity with the nature of the
          documents . . . will not allow defendants to do that[.]”) (emphasis in original). This
          request includes not only those items that will be marked and offered into evidence, but
          all of those documents or other items that will be relied upon or referred to in any way by
          any witness called by the government during its case-in-chief. See id.

       6. All books, papers, documents, data, photographs, videotape recordings, audiotape
          recordings, microfilm, microfiche, computer data storage systems, or tangible objects, or
          copies or portions thereof, within the possession, custody or control of the government,
          that were obtained from or belong to Professor Mao. See Fed. R. Crim. P.
          16(a)(1)(E)(iii).

       7. Any results or reports of physical or mental examinations and of scientific tests or
          experiments, or copies thereof, and all documents referring or relating to such reports, that
          the government intends to use in its case-in-chief or are material to the preparation of
          Professor Mao’s defense, see Fed. R. Crim. P. 16(a)(1)(F), including but not limited to:

          (a) Any and all handwriting exemplars, handwriting samples, opinions of handwriting
          experts, handwriting or document analyses, and all documents used in such analyses;

          (b) Any and all attempts at voice identification by whatever means;

          (c) Any and all fingerprint and palm print exemplars, fingerprint samples, comparisons
          and opinions of fingerprint experts, and all documents that relate to these opinions;

          (d) Any and all psychological or other tests performed upon any potential government
          witness, and all documents that refer to such tests; and

          (e) Any and all electronic testing, polygraph examinations, psychological stress
          evaluations, hypnotic procedures, or any other scientific procedures utilized to determine
          whether a subject is telling the truth, or to refresh a witness’s memory, and all documents
          that refer or relate to such examinations.

          (f) As previously noted, any report, written or oral, of the examination of the Open-
          Channel SDK Board at issue in this case.

       8. A designation by the government (including the names, addresses and telephone
          numbers) of any witnesses it intends to call to elicit expert testimony within the meaning of
          the Federal Rules of Evidence. In the case of each such expert witness, Professor Mao
          requests that the government provide a written summary of testimony the government
          intends to use. This summary should describe the witness’s opinions, the bases and
          reasons therefor, and the witness’s qualifications. Professor Mao also requests that the
AUSA Solomon
January 31, 2020
Page 5 of 9

           government disclose any reports, studies, or other data that any such expert will rely upon
           in giving his or her testimony. See Fed. R. Crim. P. 16(a)(1)(G).

   C. Brady/Giglio Material

        We note your statement in your January 22 letter that “[t] he government is not aware of any
exculpatory material regarding the defendant” and your assurance that you “understand[] and will
comply with [your] continuing obligation to produce exculpatory material as defined by Brady v.
Maryland, 373 U.S. 83 (1963), and its progeny.” Nonetheless, for the avoidance of any doubt, we
hereby request immediate production of any and all Documents or Information3 in the possession,
custody, and control of the government pursuant to Brady, 373 U.S. 83, and its progeny, including
Giglio v. United States, 405 U.S. 150 (1972), United States v. Bagley, 473 U.S. 667 (1985), United
States v. Agurs, 427 U.S. 97 (1976), and Kyles v. Whitley, 514 U.S. 419 (1995) (hereinafter
“Brady/Giglio Material”), the Fifth and Sixth Amendments to the Constitution of the United States
of America, and all applicable law.4 To be clear, this request seeks Documents or Information that

       3
          “Documents or Information” means all documents, objects, communications, statements of
witnesses, and any other evidence and information and/or notes or recordings related thereto in
possession, custody, or control of the United States Department of Justice and/or the United States
Attorney’s Office for the Eastern Districts of New York, Northern District of Texas or any other
District. It includes all Documents or Information in the possession, custody, or control of other
prosecution team members, including, but not limited to, the Federal Bureau of Investigation
(“FBI”), and thus requires a search of the FBI’s emails, texts messages, and documents, including
the emails of the case agent(s) and any other law enforcement agent or officer working on the matter.
It also includes Documents or Information in the possession, custody, and control of any federal,
state or local agencies that have provided assistance to your Office or concurrently investigated the
matters at issue in this proceeding.
       4
          See United States v. Mitchell, 372 F. Supp. 1239, 1257 (S.D.N.Y.) (“[T]he due process
implications of Brady [obligate] the Government to disclose exculpatory information as soon as the
character of such information is recognized.”), appeal dismissed and mandamus denied sub nom.
Stans v. Gagliardi, 485 F.2d 1290 (2d Cir. 1973) (emphasis added); United States v. Goldman, 439
F. Supp. 337, 349 (S.D.N.Y. 1977) (ordering “that all Brady material be immediately provided to the
defendant”); United States v. Crozzoli, 698 F. Supp. 430, 436 (E.D.N.Y. 1988) (“To permit the
prosecution to withhold exculpatory evidence despite a request until such time as the prosecutor
chooses to disclose it, is to permit the prosecutor to control, to some extent, the preparation of a
defense.”); United States v. Coppa, 267 F.3d 132, 144 (2d Cir. 2001) (holding that due process
requires the Government to disclose Brady materials in time for its effective use at trial); United
States v. Morrison, No. 04CR699 (DRH), 2006 WL 2482092, at *4 (E.D.N.Y. Aug. 25, 2006)
(“Brady material must be furnished sufficiently in advance of trial to permit its effective utilization
by the defense. Items delivered belatedly obviously will not satisfy that standard.”).
AUSA Solomon
January 31, 2020
Page 6 of 9

(i) may tend to exculpate Professor Mao; (ii) may be favorable to the defense; (iii) may tend to affect
the weight and/or credibility of the evidence to be presented by the government at trial, including
any material that may tend to impeach the credibility of either documentary evidence or testimony;
and/or (iv) would tend to reduce the punishment imposed if a conviction is obtained, including the
application of the United States Sentencing Guidelines. This request is continuing in nature, and we
request prompt disclosure in the event that responsive Documents or Information come to the
government’s attention at any point in the future.

        Finally, this request for Brady/Giglio material includes all statements made by witnesses to
law enforcement officials, whether such statements were memorialized or not. See United States v.
Rodriguez, 496 F. 3d 221 (2d Cir. 2007) (holding that when prosecution is in possession of material
information that impeaches its witnesses or exculpates the defendant, it may not avoid its Brady and
Giglio obligation to disclose such information by not writing it down). Likewise, this request
specifically includes all statements to law enforcement officials regardless of whether the
government credits such statements or whether the witness has since recanted the statement.

   D. Federal Rule of Criminal Procedure 12

       As a predicate to motions to be made pursuant to Federal Rule of Criminal Procedure 12,
Professor Mao requests the following:

       1. That the government provide a description of any evidence in its possession, custody, or
          control that was obtained by a search and seizure;

       2. That the government disclose whether any evidence in its possession, custody, or control
          was obtained through any electronic or mechanical surveillance or tape recording, and, if
          so, provide a description of such evidence;

       3. That the government disclose whether any recording or other result of electronic or audio
          surveillance has been scientifically tested, altered, or treated in any other way, and, if so,
          set forth the time, date, place, and a description of each test or alteration, identify the
          examiner, and provide copies of any reports and all documents relating or referring to
          such reports;

       4. That the government disclose whether any evidence in its possession, custody, or control
          was obtained through the use of a tracking device, mail cover, or electronic or audio
          surveillance, and, if so, provide a description of said evidence and the date, time, and
          nature of the interception, and any and all documents related to or reflecting any
          information derived therefrom;

       5. That the government disclose whether any tapes, reports of communications, fruits of any
          interception or search, or notes of any interview requested herein have been or are
          intended to be discarded or destroyed, and, if so, identify any such materials in sufficient
AUSA Solomon
January 31, 2020
Page 7 of 9

           detail to permit Professor Mao to make a timely request to the Court for appropriate
           relief;

       6. That the government disclose whether any law enforcement agent who participated in the
          investigations leading to the indictment in this case violated, or were alleged to have
          violated, any federal or state law or internal agency policies during the course of the
          investigations;

       7. That the government disclose whether, should Professor Mao testify on his own behalf,
          the government will attempt to rely upon specific instances of conduct for impeachment
          purposes pursuant to Federal Rule of Evidence 608(b), and, if so, provide a description of
          any such instances; and

       8. That the government provide the following:

           (i)     All applications, affidavits, or other supporting documents for court orders for
                   electronic or video surveillance and applications for extensions thereof or in
                   support of any search warrant;5

           (ii)    All court orders pertaining to electronic or video surveillance and renewal orders;

           (iii)   All interim reports by the government to the Court on such surveillance;

           (iv)    All logs of any such surveillance;

           (v)     All tapes resulting from such surveillance;

           (vi)    All transcriptions resulting from such surveillance, including currently available
                   transcriptions, even if in draft form;

           (vii)   All applications for extending the date for notification of such surveillance;

           (viii) All court orders extending the date for such notification;

           (ix)    All papers submitted to the Court concerning sealing of electronic or video
                   surveillance tapes;


   5
     We note that in your January 22 letter, that you collected and produced certain emails. To the
extent that any of those emails – or any other materials obtained in connection with the investigation
giving rise to Professor Mao’s arrest -- were obtained pursuant to a search warrant, we specifically
request production the such warrants and supporting affidavits.
AUSA Solomon
January 31, 2020
Page 8 of 9


           (x)     All consensual tape recordings and transcripts;



   E. Prior Bad Acts

        Pursuant to the Fifth and Sixth Amendments to the United States Constitution, Federal Rule
of Criminal Procedure 16(a)(1)(D), and Federal Rules of Evidence 403 and 404(b), we request that
the government disclose copies of the prior criminal records, if any, of Professor Mao, his agents, or
his alleged co-conspirators, and all evidence of other crimes, wrongs, or acts allegedly committed by
Professor Mao, his agents, or his/her alleged co-conspirators, which the government may offer into
evidence at trial. If the government intends to offer any such evidence, set forth the date, place, and
nature of each such crime, wrong, or act to enable the Court to make a determination concerning its
admissibility. While we note that the government has indicated it will provide Professor Mao with
“reasonable notice in advance of trial” of such materials, we specifically request that those materials
be provided now to enable Professor Mao the time to review, investigate, and make appropriate pre-
trial motions.

   F. Alleged Accomplices

        We hereby request the names and addresses of all co-conspirators known to the government
who are not charged in this case. See United States v. Nachamie, 91 F. Supp. 2d 565, 572-73
(S.D.N.Y. 2000); United States v. Kahale, 789 F. Supp. 2d 359, 372-74 (E.D.N.Y. 2009) (holding
that “identifying those unindicted co-conspirators known to the government is necessary to allow the
defendants to adequately prepare their defenses and avoid unfair surprise at trial”), aff’d sub nom.
United States v. Graham, 477 F. App’x 818 (2d Cir. 2012), cert. denied, 133 S. Ct. 349 (2012). We
specifically request the identity and address of “Co-Conspirator 1, an employee of “Company 1,” as
referenced in the criminal complaint. Please also provide any statement by an alleged co-conspirator
during and in furtherance of the alleged conspiracy which the government will seek to offer at trial.
See Fed. R. Evid. 801(d)(2)(E).

       Please also provide the names and addresses of all cooperating witnesses and/or confidential
informants (or, if represented, their counsel) who participated in an investigation related to the
incidents in this case.

                                           *       *      *       *

        Each of the foregoing requests is of a continuing nature and calls for supplementation as soon
as the government discovers additional responsive evidence, information, or material.

      As noted above, we request that you ensure that all law enforcement agents (and any other
government agents) preserve their notes and draft reports for all persons interviewed during the
AUSA Solomon
January 31, 2020
Page 9 of 9

investigation of Professor Mao, including, but not limited to the individuals whom you expect may
be witnesses for the government at trial. We further specifically request that you preserve your
own notes and those of any other Assistant United States Attorney from any witness, co-
conspirator, or cooperator interviews related to the investigation of Professor Mao. We also
request that you ensure all electronic communications and Electronically Stored Information
(“ESI”), including all emails, text messages, instant messages, draft reports, etc. created by law
enforcement officials (and any other Government agents) in connection with this investigation be
preserved. Such emails and text messages are 3500 material which need to be disclosed to the
defense, just as a written report would be, and may contain discoverable Brady or Giglio material.
See, e.g., United States v. Suarez, Criminal Action No. 09-932 (JLL), 2010 WL 4226524 (D.N.J.
Oct. 21, 2010).

         We also request that, for the reasons set forth in The Honorable Judge Gleeson’s decision in
United States v. Mahaffy, No. 05-CR-613 (JG), 2010 WL 2925952, at *6 (E.D.N.Y. July 21, 2010),
vacated, 693 F.3d 113 (2d Cir. 2012) (vacating convictions due to government’s failure to disclose
Brady material), the attorneys for the Department of Justice and any other government entity
involved in this matter “make contemporaneous records of their actions and decisions regarding
disclosure in a manner that makes them accessible later on[,]” including records of any decision not
to disclose information to Professor Mao under Brady, Giglio, or any other relevant decision or
statute.

        We reserve the right to amend or supplement the requests for Documents or Information set
forth herein. Please let me know if you have any questions regarding these requests or wish to
discuss them.


                                                 Respectfully,

                                                 WILSON SONSINI GOODRICH & ROSATI
                                                 Professional Corporation

                                                 s/ Morris J. Fodeman
                                                  Morris J. Fodeman


Cc:    The Hon. Pamela K. Chen (via CM/ECF)
       All Counsel of Record (via CM/ECF)
